Citation Nr: 0927484	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  07-03 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hearing loss in the right ear.  

2.  Entitlement to service connection for hearing loss in the 
right ear.  


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to 
October 1975.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the VA RO in 
Roanoke, Virginia, issued in September 2005, which, inter 
alia, denied the request to reopen the claim for service 
connection for hearing loss in the right ear.  The Board 
notes that the August 2005 rating decision also denied the 
issues of service connection for wheezing problems in the 
chest, for a left ankle condition, and for a right ankle 
condition, and that a December 2006 statement of the case 
(SOC) addressed all four issues on appeal.  However, in his 
VA Form 9, Appeal to Board of Veterans' Appeals, received in 
January 2007, the Veteran limited his appeal to the request 
to reopen the claim of service connection for right ear 
hearing loss.  Therefore, the only issue currently before the 
Board is entitlement to service connection for hearing loss 
in the right ear.  

Of preliminary importance, the claim for service connection 
for hearing loss in the right ear had been previously denied 
in an unappealed rating decision dated in January 1982.  
Subsequent claims were denied by the RO in June 1992 and 
March 1995 on the basis that new and material evidence had 
not been submitted to reopen the claim.  The most recent 
attempt by the Veteran to reopen the claim was received by VA 
in January 2005.  Although the RO adjudicated this service 
connection claim on the merits in the August 2005 rating 
decision, the Board is required to determine whether new and 
material evidence has been presented when a claim has been 
previously disallowed based upon the same factual basis.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For 
this reason, the Board has characterized the issues as set 
forth on the title page.  

During the course of his appeal, the Veteran requested a 
Central Office hearing before the Board.  The Veteran's 
representative submitted an Informal Hearing Presentation, 
dated in July 2009, which indicated that he failed to report 
to his hearing.  Thus, the hearing request is deemed 
withdrawn. See 38 C.F.R. § 20.704 (2008).  A supplemental SOC 
(SSOC) was issued in April 2008, which denied confirmed and 
continued the previous denial.  

The issue of entitlement to service connection for hearing 
loss in the right ear is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  A March 1995 rating decision denied a claim for 
entitlement to service connection for hearing loss in the 
right ear on the basis that that new and material evidence 
had not been submitted to reopen the claim. 

3.  Evidence submitted since the RO's March 1995 rating 
decision is new as it is neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial, and relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for right ear hearing loss.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for hearing loss 
in the right ear.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.104, 3.156(a) (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

With respect to claim to reopen, the Board notes that the 
Court has held that, because the terms "new" and "material" 
in a new and material evidence claim have specific, technical 
meanings that are not commonly known to VA claimants, when 
providing the notice required by the VCAA, it is necessary, 
in most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of the evidence that must be presented.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Court further held 
that the duty to notify requires that the Secretary look at 
the bases for the denial in the prior decision and respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, in letters dated in February 2005, November 
2006, and June 2008, the RO provided notice to the Veteran 
regarding what information and evidence was needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the Veteran, what information 
and evidence will be obtained by VA, and the need for him to 
advise VA of and to submit any further evidence that was 
relevant to the claim.  In particular, the February 2005 
letter informed the Veteran of the specific technical 
meanings of "new" and "material," as well as the bases for 
the denial in the prior decision and described the type of 
evidence that would be necessary to substantiate the elements 
that were found insufficient in the previous denial.  Kent.  
Additionally, the November 2006 letter informed him as to 
disability ratings and effective dates.  As noted above, the 
claim was last adjudicated via an SSOC in April 2008.  

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran, 
including service treatment records and VA treatment records.  
Also of record and considered in connection with the appeal 
are various written statements submitted by the Veteran and 
his representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, submitting evidence.  
Thus, he has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002 & Supp. 2008).  However, with exception, 
38 U.S.C.A. § 5108 provides that if new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).  

As noted above, in a final rating decision dated in January 
1982, the RO denied entitlement to service connection for a 
defective hearing, based on a finding that the evidence 
failed to indicate in-service treatment for defective 
hearing, or to show a current diagnosis of hearing loss, or 
reflect a diagnosis within one year of service.  Also as 
noted above, claims to reopen the Veteran's service 
connection claim were denied in rating decisions dated in 
June 1992 and March 1995.  

In a VA Form 21-526, Veteran's Application for Compensation 
or Pension, received in January 2005, the Veteran requested 
that his claim for entitlement to service connection for 
hearing loss in the right ear be reopened.  Evidence added to 
the record since the March 1995 RO rating decision includes 
various VA treatment records, dated from October 1993 to July 
2007.  In addition to new medical treatment records, the new 
evidence includes statements in support of the claim from the 
Veteran concerning the acoustic trauma he experienced in 
service which led to the current right ear hearing loss.  

Based on a comprehensive review of the record, the Board 
finds the evidence added since the August 2005 rating 
decision regarding the Veteran's service connection provides 
a more complete picture of the circumstances surrounding the 
origin of a veteran's right ear hearing loss. See Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), and thus is new 
and material.  Specifically, the VA treatment records, and 
the Veteran's and his representative's statements are new, in 
that they are evidence that has not been considered by the 
RO.  They are also material, in that they relate to an 
unestablished fact necessary to establish the claim.  
Therefore, this evidence is new and material, and the claim 
is deemed reopened.  


ORDER

New and material evidence has been received to reopen the 
claim for service connection for hearing loss in the right 
ear; to this extent, the appeal is granted.  


REMAND

The Veteran contends that he currently suffers from hearing 
loss in the right ear as the result of exposure to gun fire 
at a firing range in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).  

However, the absence of in-service evidence of hearing loss 
is not fatal to the claim, see Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In the present case, an October 1975 service treatment record 
indicates general a finding of decreased auditory acuity.  
Post-service VA treatment records, dated from October 1993 to 
July 2007, reflect diagnoses of and treatment for the right 
ear of moderately-severe to mild mixed hearing loss, speech 
reception/recognition thresholds of 30 to 40 decibels, speech 
discrimination scores of 100 percent, presentation level of 
70 to 80 decibels masked, abnormal tympanometry, asymmetry, 
and unilateral tinnitus.  

Significantly, on a VA audiological evaluation in November 
1993, pure tone thresholds for the right ear, in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
25
20
40

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  In accordance with the authorized 
specifications of 38 C.F.R. § 3.385, the November 1993 VA 
audiological evaluation shows that the Veteran has a current 
disability for VA rating purposes.  Although service 
treatment records only show a brief notation of decreased 
auditory acuity, the Board finds it necessary to provide the 
Veteran with a medical opinion to determine the nature and 
etiology of any current hearing impairment in the right ear.  
See Ledford v. Derwinski and Hensley v. Brown.  

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.  Specifically, VA will provide a medical examination 
or obtain a medical opinion based upon a review of the 
evidence of record if the VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should contact the 
Veteran and request that he furnish the 
names, addresses, and dates of treatment 
of all medical providers from whom he has 
received treatment for his purported right 
ear disability.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the Veteran not already on 
file.  

2.  The RO or AMC should schedule the 
Veteran for a VA audiology examination to 
determine the nature of any hearing loss 
in the right ear found, and to provide an 
opinion as to a possible relationship to 
active service.  The Veteran's claims file 
must be reviewed by the examiner. 
Attention is directed to the report of the 
examination conducted for service 
entrance. All indicated tests should be 
performed and all findings should be 
reported in detail.  If right ear hearing 
loss is found, the examiner should provide 
an opinion on whether it is at least as 
likely as not (a 50 percent or more 
probability) that such right ear hearing 
loss had its onset in service or is 
otherwise related to service.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  Finally, the RO or the AMC should 
readjudicate the Veteran's claims for 
service connection.  If any benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the Veteran should be 
furnished an SSOC and provided an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to 
the Board for further appellate action, if 
otherwise in order.  By this remand, the 
Board intimates no opinion as to any final 
outcome warranted.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





 Department of Veterans Affairs


